*64MEMORANDUM **
Appellant’s May 22, 2008, 2008 WL 2156754, motion to proceed in forma pauperis is denied as unnecessary in light of appellant’s subsequent payment of the docketing and filing fees for this appeal.
The court has received and reviewed appellee’s motion for summary affirmance and appellant’s opposition thereto. A review of these filings and the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The district court did not abuse its discretion in denying appellant’s motion to intervene which was filed over two years after the action was filed. See State of Alaska v. Suburban Propane Gas Corp., 123 F.3d 1317, 1319 (9th Cir.1997). Appellant’s motion to intervene failed to satisfy the requirements for permissive joinder of parties under Federal Rule of Civil Procedure 20(a). Appellant also failed to establish that he was entitled to intervention as of right or permissive intervention. See Fed.R.Civ.P. 24(a), (b).
Accordingly, appellee’s motion for summary affirmance is granted. The district court’s May 8, 2008 order denying appellant’s motion to intervene is summarily affirmed.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.